    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

 The Estate of RANDI SHAVONNE      )
 KIRKLAND, by and through Special  )
 Administrator, VIRGINIA KIRKLAND, )
                                   )
               Plaintiff,          )
                                   )
 v.                                )              Case No. 19-cv-411-RAW
                                   )
 HEXAWARE TECHNOLOGIES, INC. )
 et al;                            )
                                   )
               Defendants          )

              DEFENDANT HEXAWARE TECHNOLOGIES LIMITED’S
            ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT

               COMES NOW Defendant, Hexaware Technologies Limited (“Defendant”),

by and through its counsel of record, HOLDEN LITIGATION, and hereby submits its Answer

and Affirmative Defenses to Plaintiff’s Second Amended Complaint [Dkt. 66]. Defendant

denies each and every material allegation contained in the Complaint, except as otherwise

admitted herein. For its Answer, Defendant states as follows:

       1.      Paragraph 1 of Plaintiff’s Second Amended Complaint does not require a

response. To the extent a response is required, Defendant denies the allegations contained

in Paragraph 1 of Plaintiff’s Second Amended Complaint and demands strict proof thereof.

       2.      Defendant admits that some of the “Hexaware Defendants” are foreign

entities. Defendant denies the remaining allegations contained in Paragraph 2 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 2 of 19




       3.    With regard to Paragraph 2 of Plaintiff’s Second Amended Complaint,

Defendant denies that “Hexaware” is a “global company” and demands strict proof thereof.

       4.    Defendant denies the allegations contained Paragraph 4 of Plaintiff’s Second

Amended Complaint, including subparagraphs a through o, and demands strict proof

thereof.

       5.    Defendant denies the allegations contained Paragraph 5 of Plaintiff’s Second

Amended Complaint, including subparagraphs a through k, and demands strict proof

thereof.

       6.    Defendant denies the allegations contained Paragraph 6 of Plaintiff’s Second

Amended Complaint and demands strict proof thereof.

       7.    Defendant denies the allegations contained Paragraph 7 of Plaintiff’s Second

Amended Complaint and demands strict proof thereof.

       8.    Defendant denies the allegations contained Paragraph 8 of Plaintiff’s Second

Amended Complaint and demands strict proof thereof.

                              ENTERPRISE ALLEGATIONS

       9.    Defendant denies the allegations contained Paragraph 9 of Plaintiff’s Second

Amended Complaint and demands strict proof thereof.

       10.   Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 10 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.




                                           -2-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 3 of 19




      11.    Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 11 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.

      12.    Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 12 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.

      13.    Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 13 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.

      14.    With regard to the allegations contained in Paragraph 14 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “collision report” speaks for itself and

therefore no response is required. To the extent a response is required, Defendant denies

the allegations contained Paragraph 14 of Plaintiff’s Second Amended Complaint and

demands strict proof thereof.

      15.    Defendant admits the allegations contained in Paragraph 15 of Plaintiff’s

Second Amended Complaint.

      16.    Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 16 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.

      17.    Defendant denies the allegations contained in Paragraph 17 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.




                                           -3-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 4 of 19




      18.    Defendant denies the allegations contained in Paragraph 18 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

      19.    With regard to the allegations contained in Paragraph 19 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

      20.    With regard to the allegations contained in Paragraph 20 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

      21.    With regard to the allegations contained in Paragraph 21 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

      22.    With regard to the allegations contained in Paragraph 22 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

      23.    With regard to the allegations contained in Paragraph 23 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.


                                           -4-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 5 of 19




       24.       With regard to the allegations contained in Paragraph 24 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

       25.       Defendant denies the allegations contained in Paragraph 25 of Plaintiff’s

Second Amended Complaint, including subparagraphs i through xiii and demands strict

proof thereof.

       26.       With regard to the allegations contained in Paragraph 26 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

       27.       With regard to the allegations contained in Paragraph 27 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

       28.       With regard to the allegations contained in Paragraph 28 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant

and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

       29.       With regard to the allegations contained in Paragraph 29 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the allegations are not directed at Defendant




                                               -5-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 6 of 19




and therefore no response is required. To the extent that a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

      30.    Defendant denies the allegations contained in Paragraph 30 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

      31.    Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 31 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.

      32.    Defendant is without sufficient knowledge or information to admit or deny

the allegations contained in Paragraph 32 of Plaintiff’s Second Amended Complaint and

therefore denies the same and demands strict proof thereof.

                          HEXAWARE DRIVER ALLEGATIONS

      33.    Defendant admits that admits that Ujjwal Narayan was in the course and

scope of his employment with Hexaware Technologies Limited. Defendant also notes that

in its Answer to Plaintiff’s Second Amended Complaint, Hexaware Technologies, Inc.

admits that Gaurav Shukla was also in the course and scope of his employment with

Hexaware Technologies, Inc. Defendant denies the remaining allegations contained in

Paragraph 33 of Plaintiff’ s Second Amended Complaint and demands strict proof thereof.

      34.    Defendant denies the allegation ns contained in Paragraph 34 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

      35.    Defendant denies the allegations contained in Paragraph 35 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.




                                           -6-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 7 of 19




       36.    Defendant denies the allegations contained in Paragraph 36 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       37.    Defendant denies the allegations contained in Paragraph 37 of Plaintiff’s

Second Amended Complaint and demands strict pro of thereof.

       38.    Defendant denies the allegations contained in Paragraph 38 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       39.    Defendant denies the allegations contained in Paragraph 39 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       40.    With regard to the allegations contained in Paragraph 40 of Plaintiff’s Second

Amended Complaint, Defendant asserts that Plaintiff’s exhibit speaks for itself and

therefore no response is required. To the extent a response is required from Defendant,

Defendant denies the allegations and demands strict proof thereof.

       41.    With regard to the allegations contained in Paragraph 41 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the Official Oklahoma Collision Report speaks

for itself and therefore no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

       42.    With regard to the allegations contained in Paragraph 42 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “chart” speaks for itself and therefore no

response is required. To the extent a response is required from Defendant, Defendant denies

the allegations and demands strict proof thereof.

       43.    Defendant denies the allegations contained in Paragraph 43 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.


                                            -7-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 8 of 19




       44.    Defendant denies the allegations contained in Paragraph 44 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       45.    With regard to the allegations contained in Paragraph 45 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “picture” speaks for itself and therefore no

response is required. To the extent a response is required from Defendant, Defendant denies

the allegations and demands strict proof thereof.

       46.    Defendant denies the allegations contained in Paragraph 46 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       47.    Defendant denies the allegations contained in Paragraph 47 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       48.    Defendant denies the allegations contained in Paragraph 48 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       49.    Defendant denies the allegations contained in Paragraph 49 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       50.    Defendant denies the allegations contained in Paragraph 50 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       51.    Defendant denies the allegations contained in Paragraph 51 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       52.    Defendant denies the allegations contained in Paragraph 52 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       53.    Defendant denies the allegations contained in Paragraph 53 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.


                                            -8-
    6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 9 of 19




       54.    Defendant denies the allegations contained in Paragraph 54 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       55.    Defendant denies the allegations contained in Paragraph 55 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       56.    With regard to the allegations contained in Paragraph 56 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “picture” speaks for itself and therefore no

response is required. To the extent a response is required from Defendant, Defendant denies

the allegations and demands strict proof thereof.

       57.    With regard to the allegations contained in Paragraph 57 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “picture” speaks for itself and therefore no

response is required. To the extent a response is required from Defendant, Defendant denies

the allegations and demands strict proof thereof.

       58.    With regard to the allegations contained in Paragraph 58 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “collision report” speaks for itself and

therefore no response is required. To the extent a response is required from Defendant,

Defendant denies the allegations and demands strict proof thereof.

       59.    Defendant denies the allegations contained in Paragraph 59 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       60.    Defendant denies the allegations contained in Paragraph 60 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.




                                            -9-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 10 of 19




                      HEXAWARE’S PASSENGER ALLEGATIONS

      61.    Paragraph 61 of Plaintiff’s Second Amended Complaint states a legal

conclusion to which no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof.

      62.    Defendant denies the allegations contained in Paragraph 62 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

      63.    Defendant denies the allegations contained in Paragraph 63 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

      64.    With regard to Paragraph 64 of Plaintiff’s Second Amended Complaint,

Defendant admits that Ujjwal Narayan was within the course and scope of his employment

with Hexaware Technologies Limited.

      65.    Defendant denies the allegations contained in Paragraph 65 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

                   ALLEGATIONS REGARDING ALL DEFENDANTS

      66.    Defendant denies the allegations contained in Paragraph 66 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

      67.    With regard to the allegations contained in Paragraph 67 of Plaintiff’s Second

Amended Complaint, Defendant asserts that the “death certificate” speaks for itself and

therefore no response is required. To the extent a response is required from Defendant,

Defendant denies the allegations and demands strict proof thereof.

      68.    With regard to the allegations contained in Paragraphs 68 through 72 of

Plaintiff’s Second Amended Complaint, Defendant asserts that the “pictures” speaks for


                                          -10-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 11 of 19




themselves and therefore no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof. Moreover,

Defendant asserts that the inclusion of these photographs in Plaintiff’s Second Amended

Complaint is prejudicial, inflammatory, and impertinent. Fed. R. Civ. P. 8(a) states that a

pleading should contain “a short and plain statement of the claim showing that the pleader

is entitled to relief” and Fed. R. Civ. P. 8(d) states that each “allegation must be simple,

concise, and direct.” Plaintiff’s inclusion of photographs of the decedent violates the

requirement that pleadings should state allegations simply, concisely, and directly / A

pleading should not contain “any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f).

       69.    With regard to the allegations contained in Paragraphs 68 through 72 of

Plaintiff’s Second Amended Complaint, Defendant asserts that the “pictures” speaks for

themselves and therefore no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof. Moreover,

Defendant asserts that the inclusion of these photographs in Plaintiff’s Second Amended

Complaint is prejudicial, inflammatory, and impertinent. Fed. R. Civ. P. 8(a) states that a

pleading should contain “a short and plain statement of the claim showing that the pleader

is entitled to relief” and Fed. R. Civ. P. 8(d) states that each “allegation must be simple,

concise, and direct.” Plaintiff’s inclusion of photographs of the decedent violates the

requirement that pleadings should state allegations simply, concisely, and directly / A

pleading should not contain “any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f).


                                            -11-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 12 of 19




       70.    With regard to the allegations contained in Paragraphs 68 through 72 of

Plaintiff’s Second Amended Complaint, Defendant asserts that the “pictures” speaks for

themselves and therefore no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof. Moreover,

Defendant asserts that the inclusion of these photographs in Plaintiff’s Second Amended

Complaint is prejudicial, inflammatory, and impertinent. Fed. R. Civ. P. 8(a) states that a

pleading should contain “a short and plain statement of the claim showing that the pleader

is entitled to relief” and Fed. R. Civ. P. 8(d) states that each “allegation must be simple,

concise, and direct.” Plaintiff’s inclusion of photographs of the decedent violates the

requirement that pleadings should state allegations simply, concisely, and directly / A

pleading should not contain “any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f).

       71.    With regard to the allegations contained in Paragraphs 68 through 72 of

Plaintiff’s Second Amended Complaint, Defendant asserts that the “pictures” speaks for

themselves and therefore no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof. Moreover,

Defendant asserts that the inclusion of these photographs in Plaintiff’s Second Amended

Complaint is prejudicial, inflammatory, and impertinent. Fed. R. Civ. P. 8(a) states that a

pleading should contain “a short and plain statement of the claim showing that the pleader

is entitled to relief” and Fed. R. Civ. P. 8(d) states that each “allegation must be simple,

concise, and direct.” Plaintiff’s inclusion of photographs of the decedent violates the

requirement that pleadings should state allegations simply, concisely, and directly / A


                                            -12-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 13 of 19




pleading should not contain “any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f).

       72.    With regard to the allegations contained in Paragraphs 68 through 72 of

Plaintiff’s Second Amended Complaint, Defendant asserts that the “pictures” speaks for

themselves and therefore no response is required. To the extent a response is required from

Defendant, Defendant denies the allegations and demands strict proof thereof. Moreover,

Defendant asserts that the inclusion of these photographs in Plaintiff’s Second Amended

Complaint is prejudicial, inflammatory, and impertinent. Fed. R. Civ. P. 8(a) states that a

pleading should contain “a short and plain statement of the claim showing that the pleader

is entitled to relief” and Fed. R. Civ. P. 8(d) states that each “allegation must be simple,

concise, and direct.” Plaintiff’s inclusion of photographs of the decedent violates the

requirement that pleadings should state allegations simply, concisely, and directly / A

pleading should not contain “any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f).

       73.     Defendant denies the allegations contained in Paragraph 73 of Plaintiff’s

Second Amended Complaint and demands strict proof thereof.

       74.    With regard to the allegations contained in Paragraph 74 of Plaintiff’s Second

Amended Complaint, Defendant denies that Plaintiff is entitled to judgment against

Defendant and demands strict proof thereof

       75.    Paragraph 75 of Plaintiff’s Second Amended Complaint, including

subparagraphs a through f, states a legal conclusion to which no response is required. To




                                            -13-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 14 of 19




the extent a response is required from Defendant, Defendant denies the allegations and

demands strict proof thereof.

       76.    Paragraph 76 of Plaintiff’s Second Amended Complaint, including

subparagraphs a through k, states a legal conclusion to which no response is required. To

the extent a response is required from Defendant, Defendant denies the allegations and

demands strict proof thereof.

       77.    Defendant denies the allegations contained in Paragraph 77 of Plaintiff’s

Second Amended Complaint and denies that Plaintiff is entitled to any award of punitive

damages and demands strict proof thereof.

                                        DEFENSES

       Defendant, Hexaware Technologies Limited, having fully answered Plaintiff’s

Second Amended Complaint as set out above, sets forth the following Defenses, including

Affirmative Defenses:

       1.     This Court lacks personal jurisdiction over Defendant since Plaintiff failed

to provide Defendant with sufficient service of process.

       2.     Plaintiff has failed to state a claim for which relief can be granted.

       3.     Defendant denies any causal connection between Plaintiff’s alleged damages

and its acts and/or omissions.

       4.     Plaintiff’s injuries and damages, if any are proved, were caused by the

negligence of Plaintiff’s decedent, and any damage award should be reduced by the

percentage of negligence attributable to Plaintiff’s decedent.




                                             -14-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 15 of 19




       5.     The damages complained of by Plaintiff are too remote, speculative, and/or

contingent to be legally compensable.

       6.     Plaintiff’s claims are barred in whole or in part because of the actions of

Plaintiff’s decedent, which were the direct and proximate cause of Plaintiff’s alleged

damages such that the principles of comparative fault or contributory negligence apply to

bar Plaintiff’s claims.

       7.     Should Defendant be found guilty of negligence, which is not admitted but

expressly denied, Defendant asserts that its negligence, if any, was not the proximate cause

of Plaintiff’s alleged injuries and damages.

       8.     Plaintiff’s damages, if any, were caused by an unavoidable accident through

no fault of Defendant.

       9.     Plaintiff’s damages, if any, were caused by intervening or supervening

causes for which Defendant is not responsible.

       10.    Plaintiff’s damages, if any, must be apportioned among all potentially

responsible parties and non-parties of this action. The identity of all potentially responsible

persons or entities can be more appropriately determined at the conclusion of discovery.

       11.    General denial.

       12.    General denial of damages.

       13.    Plaintiff’s claim for punitive damages is in contravention of Defendant’s

rights under each of the following constitutional provisions:

              a. The Commerce Clause of Article I, Section 8 of the United States
                 Constitution;



                                               -15-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 16 of 19




            b. The Contracts Clause of Article I, Section 10 of the United States
               Constitution;
            c. The prohibition against ex post facto laws embodied in Article I, Section
               10 of the United States Constitution;
            d. The Supremacy Clause of Article VI of the United States Constitution;
            e. The Free Speech Clause of the First Amendment of the United States
               Constitution;
            f. The Due Process Clause of the Fifth and Fourteenth Amendments of the
               United States Constitution;
            g. The Takings Clause of the Fifth Amendment of the United States
               Constitution;
            h. The Excessive Fines Clause of the Eighth Amendment of the United
               States Constitution;
            i. The Right to Trial by Jury contained in the Seventh Amendment of the
               United States Constitution; and
            j. The Equal Protection Clause of the Fourteenth Amendment of the United
               States Constitution; as well as the corresponding provisions of the
               Oklahoma Constitution.

      14.   The Plaintiff’s claim for punitive damages is improper for the following

reasons:

            a. there are no standards provided by Oklahoma law for the imposition of
               punitive damages and, therefore, Defendant, has not been put on notice
               and given the opportunity to anticipate the punitive liability and/or the
               potential size of the award;
            b. the procedures to be followed could permit the award of multiple punitive
               damages for the same act or omission;
            c. the procedures under which punitive damages are awarded and the
               instructions used under Oklahoma law, jointly and separately, are vague
               and ambiguous and, thus, fail to eliminate the effects of, and to guard
               against, impermissible jury passion;
            d. present Oklahoma law does not provide for sufficiently objective and
               specific standards to be used by the jury in its deliberations on whether to
               award punitive damages and, if so, on the amount to be awarded;
            e. present Oklahoma law does not provide for a meaningful opportunity for
               challenging the rational basis for, and the excessiveness of, any award of
               punitive damages;
            f. present Oklahoma procedures may permit the admission of evidence
               relative to punitive damages in the same proceeding during which
               liability is determined;



                                          -16-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 17 of 19




              g. present Oklahoma procedures permit the imposition of joint and several
                 judgments against multiple co-defendants for different acts or degrees of
                 wrongdoing or culpability;
              h. present Oklahoma procedures fail to permit the reduction of any award
                 for punitive damages based on the culpability of the plaintiff.

       16.    Plaintiff’s Second Amended Complaint fails to plead facts sufficient to give

rise to punitive damages.

       17.    Defendant incorporates by reference, and adopts as if fully set forth herein,

any and all standards or limitations regarding the determination and enforceability of

punitive damages awards set forth in State Farm Mutual Automobile Insurance Company

v. Campbell, 123 S.Ct. 1513 (2003), and BMW of North America v. Gore, 116 S.Ct. 1589

(1996).

       18.    Should Defendant Narayan be found to have been careless, reckless, or

incompetent to drive, which is not admitted but expressly denied, Defendant did not know

nor reasonably should have known that Defendant Narayan was careless, reckless, or

incompetent to drive.

       19.    Plaintiff’s negligent vetting, contracting with, training, supervision,

monitoring, and/or discipling allegations are barred under Oklahoma law due to

Defendant’s admission that Defendant Narayan was within the course and scope of his

employment with Hexaware Technologies Limited at the time of the subject collision. See

Jordan v. Cates, 1997 OK 9.

       20.    Paragraphs 68 through 72 of Plaintiff’s Second Amended Complaint consist

exclusively of photographs purportedly of the decedent taken prior to the date of the subject

collision. The inclusion of these photographs in Plaintiff’s pleading is prejudicial,


                                            -17-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 18 of 19




inflammatory, and impertinent. Fed. R. Civ. P. 8(a) states that a pleading should contain “a

short and plain statement of the claim showing that the pleader is entitled to relief” and

Fed. R. Civ. P. 8(d) states that each “allegation must be simple, concise, and direct.”

Plaintiff’s inclusion of photographs of the decedent violates the requirement that pleadings

should state allegations simply, concisely, and directly / A pleading should not contain

“any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

       21.    Defendant puts the Court and Plaintiff on notice of its intent to amend this

Answer, including affirmative defenses, as additional investigation, discovery, or

circumstances warrant.

       WHEREFORE, premises considered, Defendant prays for judgment in its favor and

against Plaintiff, together with its costs, attorney fees, and such other relief the Court deems

proper.

                                            Respectfully submitted,

                                            HOLDEN LITIGATION, Holden PC

                                            s/ Greg S. Keogh
                                            Steven E. Holden, OBA #4289
                                            Greg S. Keogh, OBA #33933
                                            15 East 5th Street, Suite 3900
                                            Tulsa, OK 74103
                                            (918) 295-8888; (918) 295-8889 fax
                                            SteveHolden@HoldenLitigation.com
                                            GregKeogh@HoldenLitigation.com
                                            Attorneys for Defendant Hexaware
                                            Technologies Limited




                                              -18-
   6:19-cv-00411-RAW Document 94 Filed in ED/OK on 06/10/20 Page 19 of 19




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of June, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

 John Branum                                    Sterling E. Pratt
 Jay M. Mitchel                                 FENTON, FENTON, SMITH, RENEAU &
 Jessica S. Ladd                                MOON
 BRANUM LAW FIRM                                sepratt@fentonlaw.com
 lit@branumlawfirm.com                          Attorneys for Defendants, Hexaware
                                                Technologies, Inc.; Gaurav Shukla,
 Jimmy D. Speed                                 and Ujjwal Narayan
 Speed Law Office
 speedslaw@gmail.com

 Attorneys for Plaintiff


                                          s/ Greg S. Keogh
                                          Greg S. Keogh

2.736




                                            -19-
